



EXHIBIT 10.29






FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of September 28, 2016
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among MERIT MEDICAL SYSTEMS, INC., a Utah corporation
(the “Borrower”), certain subsidiaries of the Borrower party hereto (the
“Subsidiary Guarantors”), the lenders who are party to this Amendment (the
“Consenting Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), and the
Administrative Agent entered into that certain Second Amended and Restated
Credit Agreement dated as of July 6, 2016 (as amended hereby and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”); and
WHEREAS, the Borrower requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as specifically set forth herein and,
subject to the terms of this Amendment, the Administrative Agent and the
Consenting Lenders have agreed to grant such request of the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized terms not otherwise defined in
this Amendment (including without limitation in the introductory paragraph and
the Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.


Section 2.    Amendments to Credit Agreement. Subject to and in accordance with
the terms and conditions set forth herein, the Administrative Agent and each of
the Consenting Lenders hereby agrees as follows:


(a)Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in appropriate alphabetical order:


““Merit China” means Merit Medical Beijing Company Ltd., a company organized
under the laws of the People's Republic of China.”


““Merit China Loan” means a loan transaction pursuant to the following: (a) the
issuance of a standby letter of credit for the account of Merit China in favor
of HSBC Bank (China) (the “HSBC LC”) in a face amount equal to the renminbi
equivalent of $7,000,000, which is secured by cash of Merit China in amount
equal to 100% of the face amount of the HSBC LC; (b) the making of a loan by
HSBC Bank (Hong Kong) to Merit HK in amount equal to the face amount of the HSBC
LC (the “HK Loan”), which is secured by the HSBC LC; and (c) the making of an
intercompany loan by Merit HK to Merit Ireland with the proceeds of the HK Loan
and the subsequent repayment by Merit Ireland of an existing intercompany loan
in the amount of $7,000,000 to the Borrower on or prior to September 30, 2017.”


1

--------------------------------------------------------------------------------





““Merit HK” means Merit Medical Asia Company Limited., a company organized under
the laws of the Hong Kong Special Administrative Region of the People's Republic
of China.”
““Merit Ireland” means Merit Medical Ireland Limited, a company organized under
the laws of Ireland.”
(b)Section 11.1 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of subsection “(j)”, (ii) inserting “and” at the end of
subsection “(k)” and (iii) inserting the following new subsection (l) therein:


“(l)    Indebtedness incurred by Merit China, Merit HK and Merit Ireland
pursuant to the Merit China Loan.”
(c)Section 11.2 of the Credit Agreement is hereby amended by amending and
restating subsection (o) thereof in its entirety to read as follows:
  
“(o)    Liens on the assets of Merit China securing the Indebtedness permitted
under Section 11.1(l).”
Section 3.    Conditions of Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions
precedent:


(a)    Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, each other Credit
Party, the Administrative Agent and the Lenders in sufficient number
constituting Required Lenders.


(b)    No Default. No Default or Event of Default shall have occurred and be
continuing both before and after giving effect to this Amendment and the Merit
China Loan.


(c)    Payment of Fees. The Administrative Agent shall have been paid or
reimbursed for all fees and reasonable and documented out-of-pocket costs and
expenses incurred by it or its Affiliates in connection with this Agreement,
including, without limitation, the reasonable and documented fees, disbursements
and other charges of counsel for the Administrative Agent and its Affiliates, to
the extent such fees, cost and expenses have been invoiced on or before the date
hereof.


Section 4.    Representations and Warranties. The Borrower and each other Credit
Party hereby represents and warrants to the Administrative Agent and the Lenders
that:


(a)    both before and after giving effect to this Amendment and the Merit China
Loan, each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true, correct and complete in all
material respects as of the date hereof, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true, correct and complete as of such earlier date; provided, that any
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect shall be true, correct and complete in all respects as
of the date hereof;


(b)    no Default or Event of Default has occurred or is continuing both before
and after giving effect to this Amendment and the Merit China Loan;


(c)    it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and


2

--------------------------------------------------------------------------------







(d)this Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each other Credit Party, and each such document constitutes the legal, valid
and binding obligation of the Borrower and each other Credit Party, enforceable
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.


Section 5.    Limited Effect. This Amendment is a Loan Document. Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect. Except as expressly
provided herein, this Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document, (b) to prejudice any right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or modified from time to time, (c)
to be a commitment or any other undertaking or expression of any willingness to
engage in any further discussion with the Borrower, any of its Subsidiaries or
any other Person with respect to any waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Borrower or any of its Subsidiaries, on the one
hand, and the Administrative Agent or any other Lender, on the other hand.
References in the Credit Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein”, “hereof” or other words of like import)
and in any Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby.


Section 6.    Acknowledgment and Reaffirmation. The Borrower and each other
Credit Party (a) agrees that the transactions contemplated by this Amendment
shall not limit or diminish the obligations of such Person under, or release
such Person from any obligations under, the Credit Agreement, the Guaranty
Agreement, the Collateral Agreement and each other Security Document to which it
is a party, (b) confirms and reaffirms its obligations under the Credit
Agreement, the Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party and (c) agrees that the Credit
Agreement, the Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party remain in full force and effect and are
hereby reaffirmed.


Section 7.    Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder and thereunder.


Section 8.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.


Section 9.    Governing Law. This Amendment and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York.




3

--------------------------------------------------------------------------------





Section 10.    Entire Agreement. This Amendment and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


[Signature Pages Follow]








4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


MERIT MEDICAL SYSTEMS, INC., as Borrower


By: /s/ BERNARD BIRKETT
Name:    Bernard Birkett
Title:    CFO    


MERIT HOLDINGS, INC., as Subsidiary Guarantor


By: /s/ BERNARD BIRKETT             
Name:    Bernard Birkett
Title:     CFO
MERIT SENSOR SYSTEMS, INC., as Subsidiary Guarantor


By: /s/ BERNARD BIRKETT             Name:    Bernard Birkett
Title:     CFO    


MERIT SERVICES, INC., as Subsidiary Guarantor




By: /s/ BERNARD BIRKETT
Name:    Bernard Birkett
Title:     CFO
BIOSPHERE MEDICAL, INC., as Subsidiary Guarantor


By: /s/ BERNARD BIRKETT    
Name:    Bernard Birkett
Title:     CFO
BSMD VENTURES, INC., as Subsidiary Guarantor


By: /s/ BERNARD BIRKETT
Name:    Bernard Birkett
Title:     CFO




BIOSPHERE MEDICAL JAPAN, INC., as Subsidiary Guarantor




By: /s/ BERNARD BIRKETT
Name:    Bernard Birkett
Title:     CFO




Merit Medical Systems, Inc.
First Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







THOMAS MEDICAL PRODUCTS, INC., as Subsidiary Guarantor


By: /s/ BERNARD BIRKETT     
Name: Bernard Birkett
Title:     CFO


DFINE, INC., as Subsidiary Guarantor


By: /s/ BERNARD BIRKETT
Name: Bernard Birkett
Title:     CFO


 


Merit Medical Systems, Inc.
First Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender




By: /s/ JARED MYRES
Name: Jared Myres
Title:     Vice President
    






Merit Medical Systems, Inc.
First Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Lender




By: /s/ HEATH LIPSON
Name: Heath Lipson
Title:     Senior Vice President




Merit Medical Systems, Inc.
First Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Lender




By: /s/ BARBARA GANDY
Name:    Barbara Gandy
Title:     Vice President




Merit Medical Systems, Inc.
First Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as Lender




By: /s/ CHRISTOPHER AMES
Name:    Christopher Ames
Title:     Senior Vice President








Merit Medical Systems, Inc.
First Amendment to Second Amended and Restated Credit Agreement
Signature Page

